      Case 4:19-cv-00174-DCB Document 84 Filed 03/19/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jim Collins,                                      No. CV-19-00174-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Beau Barber, et al.,
13                  Defendants.
14
15          On March 9, 2021, this Court granted one last extension of time for the parties to
16   complete discovery for the limited purpose of allowing the Defendants to respond to
17   Plaintiff’s discovery requests and to allow the parties to take depositions. The Court
18   noted that discovery was closed, except as allowed pursuant to the directives being issued
19   on March 9, 2021, and if the parties met and conferred and agreed to a deposition
20   schedule not extending beyond March 31, 2021.
21          On March 9, 2021, the Plaintiff filed an Objection to a Notice of Taking a Non-
22   Video Recorded Deposition and Motion for Protective Order (Doc. 75). On March 11,
23   2021, he filed a Motion to Extend Time for him to respond to the Defendants’ Motion for
24   an Extension of Time for discovery. Given the limited discovery being allowed only until
25   March 31, 2021, the Court attempted to contact both parties telephonically, but was
26   unable to reach either of them. The Court, therefore, issued a Minute Entry setting a
27   telephonic conference call with its law clerk and the parties for March 18, 2021.
28
       Case 4:19-cv-00174-DCB Document 84 Filed 03/19/21 Page 2 of 2



 1          Subsequently, the Defendants filed a Response explaining that there is no reason
 2   for a protective order because they will not seek to depose the Plaintiff, and they are not
 3   seeking sanctions against the Plaintiff for the costs incurred related to the missed
 4   deposition.
 5          The extension of time to file a Response to the Defendants’ Motion for an
 6   Extension of Time for discovery is moot because the Court already granted it to March
 7   31, 2021. The deadline for the Plaintiff’s Response was March 8, 2021, and the Court
 8   issued its Order on March 9, 2021. See LRCiv. 7.2(c) (allowing 14 days after service to
 9   serve and file responsive memorandum); Fed. R. Civ. P 6 (counting every day, including
10   holidays and weekends, and allowing 3 days for mailing).
11          Accordingly,
12          IT IS ORDERED that the Motion for a Protective Order and Notice Objection to
13   Non-Video Recorded Deposition (Doc. 75) is DENIED.
14          IT IS FURTHER ORDERED that the Motion for an Extension of Time (Doc.
15   77) to respond to the Defendants’ Motion for Extension of Time Re: Discovery is
16   DENIED AS MOOT.
17          IT IS FURTHER ORDERED that the telephonic conference call scheduled for
18   March 18, 2021, before the Court’s law clerk shall be VACATED.
19          Dated this 19th day of March, 2021.
20
21
22
23
24
25
26
27
28


                                                 -2-
